DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed December 14, 2021 has been entered.
Claims 1, 2, 4-10 and 12-20 are currently amended.
Claims 21-28 are newly submitted.
Claims 1-28 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6, 8-9, 14-18, 21 and 28 and claims 7, 10-13, 19-20 and 22-27 dependent thereon, are indefinite in the recitation of “SP5G” to identify a gene or protein, given that names are arbitrary, and the specification fails to further define or clarify the use of this term.  It is unclear how it would be ascertained whether the tomato plant had a mutation in said gene or not. Therefore, the metes and bounds of the claimed invention cannot be determined.  
Claims 1-2, 4-6, 8-10, 13-18, 22-24 and 26-28, and claims 3, 7, 11-12, 19-21 and 25 dependent thereon, are indefinite in the recitation of “sp5g sp” to identify a double mutant, given that names are arbitrary, and the specification fails to define or clarify the use of the terms “sp5g” and “sp”, and therefore, mutants of said genes are also not defined, and it would not possible to ascertain whether the tomato plant had mutations in said genes or not, or if the plant had early flowering or a difference in the number of leaves produced prior to appearance of a first inflorescence.  Therefore, the metes and bounds of the claimed invention cannot be determined.  
Claims 10, 15 and 24 are indefinite in the recitation of “CR-sp5g”. given that names are arbitrary, and the specification fails to define or clarify the use of this term.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Claim 19 is indefinite in the recitation of the names “mutant suppressor of sp (ssp)” and “a mutant single flower truss (sft)”, given that names are arbitrary, and the specification fails to define or clarify the use of these terms.  Therefore, the metes and bounds of the claimed invention cannot be determined.  

Applicants’ arguments filed December 14, 2022 have been fully considered but they are not persuasive.  Applicants assert that the terms SP5G, sp5g, sp and sp5g are not indefinite or arbitrary, as they are used in the plant literature by those of skill in the art, citing several references, and including the nucleotide sequence of a wild type and a mutant SP coding sequence from WO 2014/081730 A1.
Applicants also assert that sequences for SP5G and sp5g were known, providing NCBI ID numbers, citations and/or sequences with the arguments, and further that the specification describes numerous mutations, as well as the NCBI Gene ID for SP5G, which allows for the identification of the wild type gene and mutant genes.  And asserts that “sp5g sp” is defined and described, and point to the issued U.S. Patent 9,732,352, which uses these designations.  
In addition, applicants argue that one of ordinary skill in the art would understand that CR-sp5g refers to a sp5g gene resulting from the use of CRISPR technology, and state that the claims have been amended to replace “CR-sp5g” with “CRISPR engineered sp5g”.
And applicants argue that ssp and sft are defined in the specification as suppressor of sp and single flower truss gene, and examples of mutants are included in the application and WO 2014/081730 A1, and the sequences in WO 2014/081730 A1 are reproduced in the remarks.  
Finally, applicants assert that the amendment of the claims should overcome the rejections.

The Examiner maintains the rejections given that applicants are pointing to sequences that are not in the claims or the specification in the arguments.  The names used in the claims are arbitrary in the absence of nucleotide or amino acid sequences in the claims. The occurrence of known sequences in the prior art that are known by these names does not set forth the metes and bounds of the wild type or mutant genes.  It is noted that US Patent 9,732,352, which is referred to in the arguments, has sequence identifiers recited in the claims.  And with regard to “CR-sp5g”, this term is still used in new claim 24, and the designation that a gene is CRISPR engineered does not define the sequence of the mutant gene.  The Examiner maintains that the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a tomato plant that is an sp5g sp double mutant or a tomato plant that is homozygous for a mutated SP5G gene, that flowers earlier than the corresponding sp [sibling] tomato plant, as measured with reference to the number of leaves produced prior to appearance of first inflorescence, wherein the sp5g sp double mutant comprises a mutation in exon 1 of SP5G, and further claims recite that the mutated SP5G gene is a CRISPR/Cas9-induced heritable allele, and the sympodial index does not change.  Claims are also drawn to a method of reducing flowering time by producing a tomato plant that is homozygous for a mutated SP5G gene in a sp background and maintaining the plant.  
The claims are drawn to mutant tomato plants and a method of making said plants.  However, the specification does not specifically describe the sequences that identify the wild type genes or the mutant genes for SP5G or sp or specific characteristics that would identify a tomato plant that has the claimed mutations.  In addition, the specification does not provide a written description of the sequences that would be modified by CRISPR/Cas-9 to produce mutations in SP5G and sp, wherein the tomato plant would flower earlier than a plant without said modifications.  The claims are drawn to a multitude of possible structural modifications to a tomato plant to result in the functional modification of earlier flowering.  However, the specification does not describe the sequence structures that would 
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is 
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.

Applicants’ arguments filed December 14, 2022 have been fully considered but they are not persuasive.  Applicants argue that the specification includes the NCBI Gene ID for SP5G, which would allow one of ordinary skill in the art to identify the wildtype SP5G gene, and the specification also specifies that mutations can be made in any region of the gene, and generally point to examples in the specification and the figures.  Applicants assert that they were in possession of the claimed invention given the description of tomato plants that exhibit observable phenotypic characteristics.  
The Examiner maintains that the specification does not describe the specific sequence structures that confer the claimed phenotype of early flowering. 

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The claims are drawn to a tomato plant that is an sp5g sp double mutant or a tomato plant that is homozygous for a mutated SP5G gene, that flowers earlier than the corresponding sp [sibling] tomato plant, as measured with reference to the number of leaves produced prior to appearance of first inflorescence, wherein the sp5g sp double mutant comprises a mutation in exon 1 of SP5G, and further claims recite that the mutated SP5G gene is a CRISPR/Cas9-induced heritable allele, and the sympodial index does not change.  Claims are also drawn to a method of reducing flowering time by producing a tomato plant that is homozygous for a mutated SP5G gene in an sp background and maintaining the plant.  
However, the specification does not teach a person of ordinary skill in the art how to make the claimed invention.  The specification does not teach what sequences must be modified by mutation or by CRISPR-Cas-9 to produce the claimed tomato plant having SP5G and sp mutations, and early flowering.  In addition, the availability of the Roma (M82) tomato plant is unclear.
Since the mutant or CRISPR derived plant and the Roma (M82) tomato plant claimed are essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a plant is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by a deposit thereof.  The specification does not disclose a repeatable process to obtain the exact same plant   in each occurrence and it is not apparent if such a plant is readily available to the public.  If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record 
If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(a) during the pendency of the application, access to the invention will be afforded to the Commisioner upon request;
	(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;  	
	(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
	(e) the deposit will be replaced if it should ever become inviable.

Applicants’ arguments filed December 14, 2022 have been fully considered but they are not persuasive.  Applicants argue that M82 is a Roma tomato cultivar, which is an example of a tomato plant in which effects of sp5g can be shown in a classic sp mutant background, asserting that sp mutant is widely available, such as in tomato cultivars, and has been sequenced, and that known methods can be used to produce sp5g and sp.  Applicants further point to [0006] as stating that “sp5g mutations can be 
The Examiner maintains that applicants’ assertions of availability of the necessary plants having particular genotypes do not meet the requirement for enablement, and the sequences provided in the figures are not set forth in the claims.
	
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662